          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

CONSUMER DATA INDUSTRY                             §
ASSOCIATION,                                       §
          Plaintiff                                §
                                                   §
v.                                                 §                      Case No. 1:19-CV-00876-RP
                                                   §
STATE OF TEXAS THROUGH KEN                         §
PAXTON, IN HIS OFFICIAL
CAPACITY AS ATTORNEY                               §
GENERAL OF THE STATE OF                            §
TEXAS,                                             §
           Defendant                               §

                             REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE ROBERT PITMAN
        UNITED STATES DISTRICT JUDGE

     Before the Court are Defendant’s Motion to Dismiss, filed on October 2, 2019 (Dkt. 8);

Plaintiff’s Response, filed on October 16, 2019 (Dkt. 9); and Defendant’s Reply, filed on

October 23, 2019 (Dkt. 10). On April 8, 2020, the District Court referred the motion and related

filings to the undersigned Magistrate Judge for Report and Recommendation, pursuant to 28

U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the

Local Rules of the United States District Court for the Western District of Texas.

                                          I. Background

     On May 31, 2019, the State of Texas enacted Texas Business & Commerce Code § 20.05(a)(5)

(the “Statute”), amending the Texas Fair Credit Reporting Act. Section 20.05(a)(5) limits

information that credit reporting agencies may include in an individual’s credit report. Specifically,

§ 20.05(a)(5) states:

               (a) Except as provided by Subsection (b), a consumer reporting
               agency may not furnish a consumer report containing information
               related to:

                                                  1
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 2 of 10




                                                ***
                (5) a collection account with a medical industry code, if the
                consumer was covered by a health benefit plan at the time of the
                event giving rise to the collection and the collection is for an
                outstanding balance, after copayments, deductibles, and
                coinsurance, owed to an emergency care provider or a facility-based
                provider for an out-of-network benefit claim . . . .

    Plaintiff Consumer Data Industry Association (“CDIA”) is an international trade association

that represents the three nationwide credit reporting agencies – Experian, Equifax, and Trans

Union – and other credit reporting agencies that furnish information concerning Texas consumers.

Dkt. 1 at 2. CDIA filed this lawsuit on September 9, 2019, contending that § 20.05(a)(5) is

preempted by the Federal Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq. CDIA

requests declaratory and injunctive relief.

    The State now seeks dismissal of all claims under Federal Rule of Civil Procedure 12(b)(1) for

lack of subject matter jurisdiction, and under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim. Dkt. 8 at 1.

                                        II. Legal Standards

    A. Subject Matter Jurisdiction and Standing

    Federal district courts are courts of limited jurisdiction and may only exercise jurisdiction

expressly conferred by the Constitution and federal statutes. Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994). A federal court has subject matter jurisdiction over civil cases

“arising under the Constitution, laws, or treaties of the United States,” and over civil cases in which

the amount in controversy exceeds $75,000, exclusive of interest and costs, and in which diversity

of citizenship exists between the parties. 28 U.S.C. §§ 1331, 1332.

    Federal Rule of Civil Procedure 12(b)(1) allows a party to assert lack of subject matter

jurisdiction as a defense to suit. A federal court properly dismisses a case for lack of subject matter


                                                  2
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 3 of 10




jurisdiction when it lacks the statutory or constitutional power to adjudicate the case. Home

Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). The burden

of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction. Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). “Ultimately, a motion to dismiss for lack of

subject matter jurisdiction should be granted only if it appears certain that the plaintiff cannot

prove any set of facts in support of his claim that would entitle plaintiff to relief.” Id.

    In ruling on a Rule 12(b)(1) motion, the court may consider any of the following: (1) the

complaint alone; (2) the complaint plus undisputed facts evidenced in the record; or (3) the

complaint, undisputed facts, and the court’s resolution of disputed facts. Lane v. Halliburton, 529

F.3d 548, 557 (5th Cir. 2008). Dismissal for lack of subject matter jurisdiction is warranted when

“it appears certain that the plaintiff cannot prove any set of facts in support of his claim that would

entitle plaintiff to relief.” Gilbert v. Donahoe, 751 F.3d 303, 307 (5th Cir. 2014) (quoting

Ramming, 281 F.3d at 161).

    B. Failure to State a Claim

    Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for failure

to state a claim on which relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss for

failure to state a claim, the court “accepts all well-pleaded facts as true, viewing them in the light

most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2007) (internal quotation marks omitted). The Supreme Court has explained that a

complaint must contain sufficient factual matter to state a claim to relief that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the [nonmovant] pleads factual

content that allows the court to draw the reasonable inference that the [movant] is liable for the

misconduct alleged.” Id.
                                                   3
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 4 of 10




               While a complaint attacked by a Rule 12(b)(6) motion to dismiss
               does not need detailed factual allegations, a plaintiff’s obligation to
               provide the grounds of his entitlement to relief requires more than
               labels and conclusions, and a formulaic recitation of the elements of
               a cause of action will not do. Factual allegations must be enough to
               raise a right to relief above the speculative level, on the assumption
               that all the allegations in the complaint are true (even if doubtful in
               fact).

Twombly, 550 U.S. at 555 (cleaned up). The court’s review is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced in the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays

Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

                                            III. Analysis

   The State seeks dismissal of all claims based on lack of subject matter jurisdiction and failure

to state a claim. Courts generally consider jurisdictional attacks before addressing other grounds

for dismissal. Ramming, 281 F.3d at 161. In CDIA’s response, it argues that its Complaint includes

sufficient facts to survive the State’s Motion, but requests leave to file an amended complaint

should the Court find its pleadings deficient. Dkt. 9 at 2, 8 n.8.

   A. Defendant’s Motion to Dismiss

   The State argues that CDIA lacks standing because it has not suffered injury in fact. Dkt. 8 at

5-6. CDIA explains that it brings this lawsuit solely on behalf of its members through associational

standing. Dkt. 9 at 3 n.6.

   Standing is a component of subject matter jurisdiction, and it is properly raised by a motion to

dismiss under Rule 12(b)(1). See Cobb v. Cent. States, 461 F.3d 632, 635 (5th Cir. 2006); Lee v.

Verizon Commc’ns, Inc., 837 F.3d 523, 534 (5th Cir. 2016). The requirement of standing has three

elements: (1) injury in fact, (2) causation, and (3) redressability. Bennett v. Spear, 520 U.S. 154,

167 (1997). The injury cannot be merely “conjectural or hypothetical.” Summers v. Earth Island


                                                  4
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 5 of 10




Inst., 555 U.S. 488, 493 (2009). Causation requires that the injury “fairly can be traced to the

challenged action of the defendant,” rather than to “the independent action of some third party not

before the court.” Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976). Redressability

requires that it is likely, “as opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (internal quotation marks

omitted). The party invoking federal subject matter jurisdiction bears the burden of establishing

each element. Ramming, 281 F.3d at 161.

       1. Associational Standing

   An association has standing to sue on behalf of its members when “(a) its members would

otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane

to the organization’s purpose; and (c) neither the claim asserted nor the relief requested requires

the participation of individual members in the lawsuit.” Hunt v. Wash. State Apple Advert.

Comm’n, 432 U.S. 333, 343 (1977). Participation of individual members generally is not required

when the association seeks prospective or injunctive relief, as opposed to damages. United Food

& Commercial Workers Union Local 751 v. Brown Group, Inc., 517 U.S. 544, 546 (1996).

   The State contends that Plaintiff lacks standing because it is a trade organization that has not

experienced a particularized injury in fact. Dkt. 8 at 5. The State argues that, as an organization,

Plaintiff must show more than a “setback to the organization’s abstract social interests.” Dkt. 8 at

6 (quoting Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982)). The State contends that

Plaintiff has not alleged any impairment of its routine activities or drain on its resources, as is

required for an organization to show injury in fact. Id. The State also argues that Plaintiff has

articulated only a generalized grievance that does not amount to injury in fact. Dkt. 8 at 7. Any




                                                 5
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 6 of 10




“threatened injury must be certainly impending to constitute injury in fact,” the State contends. Id.

(quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013)).

    In response, CDIA argues that, in lawsuits concerning pre-enforcement of an allegedly illegal

law, a plaintiff has standing when it has “alleged an actual and well-founded fear that the law will

be enforced against them.” Dkt. 9 at 4 (quoting Virginia v. Am. Booksellers Ass’n, 484 U.S. 383,

393 (1988)). CDIA contends that it has pled sufficient facts to allege an injury in fact on behalf of

its members, including the threat of litigation by the Texas Attorney General against CDIA’s

members and the cost of the steps its members would have to take to come into compliance with

§ 20.05(a)(5). Dkt. 9 at 5, 7.

    To determine whether CDIA has associational standing, the Court first analyzes whether

CDIA’s individual members would have standing to pursue a pre-enforcement action against the

State to enjoin enforcement of the Statute. The parties disagree on whether there is an injury in

fact sufficient to establish standing. The State argues that because it has not taken enforcement

actions against any of CDIA’s members, the purported injury is a mere generalized grievance. See

Dkt. 8 at 7; Dkt. 10 at 6. The State’s standing argument aligns closely with the issue of ripeness,

which the Court addresses next. See Warth v. Seldin, 422 U.S. 490, 499 n.10 (1975) (“The standing

question thus bears close affinity to questions of ripeness—whether the harm asserted has matured

sufficiently to warrant judicial intervention.”).

        2. Ripeness

    Ripeness is a constitutional prerequisite to a court exercising subject matter jurisdiction.

Shields v. Norton, 289 F.3d 832, 835 (5th Cir. 2002). “A case or controversy must be ripe for

decision, meaning that it must not be premature or speculative.” Id. A declaratory judgment action

is ripe for adjudication only where an actual controversy exists. Orix Credit All., Inc. v. Wolfe, 212



                                                    6
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 7 of 10




F.3d 891, 896 (5th Cir. 2000). “Declaratory judgments are typically sought before a completed

injury in fact has occurred but still must be limited to the resolution of an actual controversy.”

United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000) (cleaned up). An actual

controversy exists “where a substantial controversy of sufficient immediacy and reality exists

between parties having adverse legal interests.” Orix Credit, 212 F.3d at 896. Whether particular

facts amount to an actual controversy must be addressed on a case-by-case basis. Id. “[T]he

ripeness inquiry focuses on whether an injury that has not yet occurred is sufficiently likely to

happen to justify judicial intervention.” Id. at 897 (internal quotation marks omitted). A case or

controversy becomes ripe when a specific and concrete threat of litigation arises. See id.; see also

Shields, 289 F.3d at 835. “A claim is not ripe for adjudication if it rests upon contingent future

events that may not occur as anticipated, or indeed may not occur at all.” Texas v. United States,

523 U.S. 296, 300 (1998) (internal quotation marks omitted).

       3. Conclusion as to Standing

   CDIA seeks declaratory and injunctive relief to protect its members from the purported adverse

effects that the State’s enforcement of the Statute would bring. Dkt. 9 at 5, 7. Both CDIA and the

State contend that enforcement of the Statute is discretionary. See Dkt. 8 at 8 (“CDIA has no

knowledge of how the Attorney General determines what cases to pursue . . . .”); see also Dkt. 9

at 4-5. CDIA does not allege that the State has subjected any of its members to an enforcement

proceeding under the Statute or threatened any of its members with an enforcement action.

Cf. Susan B. Anthony List v. Driehaus, 573 U.S. 149, 164-67 (2014) (holding that petitioners had

pre-enforcement standing where the administrative agency had enforced statute against them and

others similarly situated).




                                                 7
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 8 of 10




   Whether any of CDIA’s members may be subject to enforcement under the Statute depends on

contingent factors, including whether CDIA’s members violate the Statute, whether the Attorney

General discovers the violation, and whether the Attorney General exercises its discretion to

enforce the Statute. Based on these contingencies, any threat of litigation between the State and

CDIA’s members is too speculative at this time to constitute a specific and concrete threat of

litigation between its members and the State. See Texas, 523 U.S. at 300; Shields, 289 F.3d at 835-

36. Accordingly, the claim is not ripe for review.

   CDIA relies on cases relating to criminal statutes and violations of the First Amendment, with

a more lenient standard for standing and ripeness that allows for judicial intervention before

enforcement. See, e.g., Susan B. Anthony, 573 U.S. at 158-59, 165 (holding that threats of

administrative enforcement and criminal prosecution combined to create pre-enforcement standing

under circumstances presented); see also Babbitt v. United Farm Workers Nat’l Union, 442 U.S.

289, 298 (1979) (holding that, where a statute conflicts with a constitutional right and a credible

threat of prosecution for a violation exists, a plaintiff “should not be required to await and undergo

a criminal prosecution as the sole means of seeking relief”); Nat’l. Fed. of the Blind of Tex., Inc.

v. Abbott, 647 F.3d 202, 210 (5th Cir. 2011) (“Although various prudential standing principles

have been relaxed in some First Amendment cases, this relaxation does not eliminate the distinct

and independent requirement of Article III that the dispute between the parties must amount to a

case or controversy.”).

   Because CDIA’s members do not have a ripe claim for adjudication based on the current facts,

the members would fail to satisfy the injury in fact element of standing. See Warth, 422 U.S. at

499 n.10. Because CDIA’s members would not have standing to litigate on the current facts, CDIA

cannot establish the elements required for associational standing. See Hunt, 432 U.S. at 343. Due



                                                  8
          Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 9 of 10




to lack of standing, CDIA has failed to invoke the Court’s subject matter jurisdiction. See Shields,

289 F.3d at 835. Accordingly, CDIA’s claims should be dismissed.

   Because the Court finds that CDIA lacks the requisite standing to litigate its claims, the Court

need not address the parties’ arguments relating to preemption.

   B. Plaintiff’s Request for Leave to Amend

   In its response, CDIA seeks leave to file an amended complaint if the Court finds its pleadings

deficient. Dkt. 9 at 2, 8 n.8. Courts should freely grant leave to amend when justice so requires.

FED. R. CIV. P. 15(a)(2). Courts should deny leave to amend when amendment would cause undue

delay or undue prejudice to the opposing party, or the amendment would be futile or in bad faith.

Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004). Amendment is

futile where it “would fail to state a claim upon which relief could be granted.” Stripling v. Jordan

Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000).

   Because CDIA’s claim is not ripe for review, the Court does not have subject matter

jurisdiction over this matter. Therefore, amendment would be futile. See TOTAL Gas & Power

N. Am., Inc., v. FERC, 859 F.3d 325, 332, 339 (5th Cir. 2017) (affirming district court’s dismissal

of plaintiff’s claims because claims were unripe and amendment would be futile due to lack of

subject matter jurisdiction).

   Additionally, CDIA has not attached a proposed amended complaint to its Response, or

described any additional facts it would plead to cure the defects in its Complaint or otherwise

adequately state a claim sufficient to survive a motion to dismiss. Without a proposed amended

complaint, the Court is unable to assess whether amendment is warranted. See Edionwe v. Bailey,

860 F.3d 287, 294 (5th Cir. 2017) (holding that leave to amend is not required where movant fails

to apprise court of facts he would plead in amended complaint to cure any deficiencies).

Accordingly, CDIA’s request for leave to amend should be denied.
                                                 9
         Case 1:19-cv-00876-RP Document 26 Filed 07/22/20 Page 10 of 10




                                     IV. Recommendation

   The undersigned RECOMMENDS that the District Court GRANT Defendant’s Motion to

Dismiss (Dkt. 8) and dismiss this case for lack of standing. The Court FURTHER

RECOMMENDS that the District Court DENY CDIA leave to file an Amended Complaint, as

amendment would be futile.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Robert Pitman.

                                         V. Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1)(c); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on July 22, 2020.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                               10
